DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metallized cavities” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5.
Claim 5 depends from claim 4, where claim 4 recites “a second substrate” and claim 5 also recites “a second substrate” thereby it is not clear if these substrates are the same or different.
Regarding claim 6.
Claim 6 recites “a respective electrically conductive compensation structure situated on the substrate between,” the claim does not recite between what, the claim appears incomplete.
 Regarding claim 10.
Claim 10 recites “a respective capacitor situated on the substrate between,” the claim does not recite between what, the claim appears incomplete.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Beach et al US 6,710,926.
Regarding claim 1.
Beach et al discloses in column 5 lines 5-15 and illustrates in figure 2 a laser diode device comprising:
a thermally conductive first substrate (fig. 2, silicon substrate 16) that includes a planar surface by which ambient heat can be dissipated (fig. 2, substrate bottom surface planar and silicon will inherently dissipate heat); and
a plurality of laser diodes (fig. 2, laser diodes 22) situated on the first substrate (substrate 16), wherein:
each of the plurality of laser diodes includes at least one epitaxial layer (inherent laser diode will have epitaxial layer); an electrically conductive coating (fig. 2, metallized layer 18, col. 5 line 7) that is situated between the at least one epitaxial layer (metallized layer disposed between laser diode and substrate) and the first substrate is configured 
the first substrate (16) includes a plurality of metallized cavities (fig. 2 illustrates cavities including metallized layer 18) that accommodate the plurality of laser diodes (22) such that the plurality of laser diodes (22) have an essentially uniform height above the first substrate (fig. 2 surface plane 32 implies uniform height).
Allowable Subject Matter
Claims 2-4, 7-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2.
None of the searched prior arts alone or in combination discloses the claimed each of at least one pair of immediately adjacent ones of the plurality of laser diodes, a respective electrically conductive compensation structure situated on the first substrate between the laser diodes of the respective pair.
Claims 3 and 4 depend from claim 2.
Regarding claim 7.
None of the searched prior arts alone or in combination discloses the claimed each of at least one pair of immediately adjacent ones of the plurality of laser diodes, a respective capacitor situated on the first substrate between the laser diodes of the respective pair.

Regarding claim 11.
None of the searched prior arts alone or in combination discloses the claimed plurality of laser diodes are fastened to a second substrate via their respective sides facing away from the first substrate.
Claim 12 depend from claim 11.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph depends from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828